McFADDEN, Chief Justice,
specially concurring:
I concur in the result reached by the majority and agree that reversal is proper. However, I believe that an issue raised by the defendant-appellant merits comment.
This court is faced with the problem of interpreting the language transcribed in the majority opinion. The words in issue are printed by hand on a form titled “Disposition — Minute Entry.” The partially completed form stands alone as the record in this case. There are no court minutes for the April 10, 1974 court session- at which probation terms were apparently announced. There is no transcript of those proceedings. There is no separate probation order or agreement. There is no judgment of conviction.
Defendant argues that the state of the record is so inadequate as to violate due process. This court has previously noted that:
“When there is such a breakdown in the application of established procedures, as is reflected by record, * * * there is such a lack of fundamental fairness and deviation from established rules of procedure as to necessitate the conclusion that appellant has not been afforded the protection of the due process clauses of the Constitutions of the United States and this State.” Ebersole v. State, 91 Idaho 630, 428 P.2d 947 (1967).
The record here is abysmally inadequate. The words are unclear, and susceptible to several meanings. It is not apparent whether the “6 mos.” applies to only “no more serious violations” or is also a time limit on the occurrence of new covered medical bills. Absent a clear record, this court can only engage in blatant speculation in attempting to place a meaning on the probation order. The denial of the defendant’s due process resulting from the record-keeping process employed by the magistrate court is apparent and should not go unnoticed.
I am bothered by one additional aspect of this matter. In the course of the proceedings, it appears that the prosecuting attorney withdrew from active participation in the case and in his stead, an attorney for the victim was regularly present and as*390sumed an active role. The probation order called in some manner for restitution, which necessarily involves the payment of money to the victim. Given this, it was entirely inappropriate for the court to allow the role of the prosecuting attorney to atrophy while simultaneously allowing the victim’s counsel to participate. This proceeding is a criminal matter, not a civil action for recovery of damages. Although it is not improper to require restitution of a person convicted of a crime, it is patently improper to allow the criminal process to be transposed into a civil arena.
Although I agree that reversal is appropriate, I note that the majority additionally remands the matter. I am unable to perceive any reason for remanding.
BAKES, J., concurs.